5:20-cv-01533-DCC-KDW   Date Filed 05/08/20   Entry Number 37-27   Page 1 of 2




                           Exhibit AA:
   Language for Letter to Families of Patient that
      Presents with Symptoms of COVID-19
 5:20-cv-01533-DCC-KDW              Date Filed 05/08/20        Entry Number 37-27          Page 2 of 2




Inmate is on Isolation:



Mr. ____________ has been placed in medical isolation. He has shown some symptoms of the
Coronavirus, and he is currently being tested. The medical staff is monitoring him, and he is currently
doing well. He will be on isolation until he is symptom free for at least 3 days.



Inmate who test Positive:



Mr. ___________ has tested Positive for the Coronavirus. The medical staff is monitoring him, and he is
currently doing well. He will be on isolation until he is symptom free for at least 3 days.



Inmate on Quarantine:



Mr.__________is currently on medical quarantine. Quarantine means he has been exposed to someone
who has shown symptoms of Coronavirus; however, he currently has no symptoms. The medical staff is
monitoring him, and he is currently doing well. He will be in quarantine for at least 14 days. If he were
to develop any symptoms he will be places in isolation and tested.




                    COVID-19 POSITIVE LETTER TO FAMILIES 000001
